Exhibit 10.40
 
EMPLOYMENT AGREEMENT
by and between
NOBLE DRILLING SERVICES INC.
and
JULIE J. ROBERTSON
December 30, 2008
 

 

 



--------------------------------------------------------------------------------



 



EMPLOYMENT AGREEMENT
TABLE OF CONTENTS

              Page  
 
       
1. Employment
    1  
 
       
2. Employment Term
    2  
(a) Term
    2  
(b) Relationship Prior to Effective Date
    2  
 
       
3. Positions and Duties
    2  
 
       
4. Compensation and Related Matters
    3  
(a) Base Salary
    3  
(b) Annual Bonus
    3  
(c) Employee Benefits
    4  
(i) Incentive, Savings and Retirement Plans
    4  
(ii) Welfare Benefit Plans
    4  
(d) Expenses
    4  
(e) Fringe Benefits
    5  
(f) Vacation
    5  
 
       
5. Termination of Employment
    5  
(a) Death
    5  
(b) Disability
    5  
(c) Termination by Company
    5  
(d) Termination by Executive
    6  
(e) Notice of Termination
    7  
(f) Date of Termination
    7  
 
       
6. Obligations of the Company upon Separation from Service
    8  
(a) Good Reason or During the Window Period; Other Than for Cause, Death or
Disability
    8  
(b) Death
    10  
(c) Disability
    11  
(d) Cause; Other than for Good Reason or During the Window Period
    11  
(e) Payment Delay for Specified Employees
    12  

 

i 



--------------------------------------------------------------------------------



 



              Page            
7. Certain Additional Payments by the Company
    12  
 
       
8. Representations and Warranties
    15  
 
       
9. Confidential Information
    15  
 
       
10. Certain Definitions
    15  
(a) Effective Date
    15  
(b) Change of Control Period
    16  
(c) Change of Control
    16  
(d) Separation from Service
    18  
(e) Specified Employee
    18  
(f) Separation Date
    18  
 
       
11. Full Settlement
    19  
 
       
12. No Effect on Other Contractual Rights
    19  
 
       
13. Indemnification; Directors and Officers Insurance
    19  
 
       
14. Injunctive Relief
    20  
 
       
15. Governing Law
    20  
 
       
16. Notices
    20  
 
       
17. Binding Effect; Assignment; No Third Party Benefit
    20  
 
       
18. Miscellaneous
    21  
(a) Amendment
    21  
(b) Waiver
    21  
(c) Withholding Taxes
    21  
(d) Nonalienation of Benefits
    21  
(e) Severability
    22  
(f) Entire Agreement
    22  
(g) Captions
    22  
(h) References
    22  

 

ii 



--------------------------------------------------------------------------------



 



EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (this “Agreement”), dated as of December 30, 2008, by
and between NOBLE DRILLING SERVICES INC., a Delaware corporation (the
“Company”), and JULIE J. ROBERTSON (the “Executive”);
WITNESSETH:
WHEREAS, the Company and the Executive have previously entered into an
Employment Agreement dated April 30, 2002 (the “Current Agreement”); and
WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its parent company, Noble
Corporation (“Noble”), and/or each other affiliated company (as defined in
Paragraph 1 below) to assure that the group will have the continued dedication
of the Executive, notwithstanding the possibility, threat or occurrence of a
Change of Control (as defined in Paragraph 10 below); and
WHEREAS, the Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Executive’s full attention and dedication to the Company and/or its affiliated
companies currently and in the event of any pending or threatened Change of
Control, and to provide the Executive with compensation and benefits upon a
Change of Control which ensure that the compensation and benefits expectations
of the Executive will be satisfied and which are competitive with those of other
corporations; and
WHEREAS, in order to accomplish these objectives and to update the Current
Agreement to comply with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and to make other changes, the
Board has caused the Company to amend and restate the Current Agreement in the
form of this Agreement;
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
Company and the Executive hereby amend the Current Agreement by restatement in
its entirety to read as follows:
1. Employment. The Company agrees that the Company or an affiliated company will
continue the Executive in its employ, and the Executive agrees to remain in the
employ of the Company or an affiliated company, for the period set forth in
Paragraph 2(a), in the positions and with the duties and responsibilities set
forth in Paragraph 3, and upon the other terms and conditions herein provided.
As used in this Agreement, the term “affiliated company” shall mean any
incorporated or unincorporated trade or business or other entity or person,
other than the Company, that along with the Company is considered a single
employer under Section 414(b) or 414(c) of the Code; provided, however, that
(i) in applying Section 1563(a)(1), (2), and (3) of the Code for the purposes of
determining a controlled group of corporations under Section 414(b) of the Code,
the phrase “at least 50 percent” shall be used instead of the phrase “at least
80 percent” in each place the phrase “at least 80 percent” appears in
Section 1563(a)(1), (2), and (3) of the Code, and (ii) in applying Treas. Reg.
section 1.414(c)-2 for the purposes of determining trades or businesses (whether
or not incorporated) that are under common control for the purposes of Section
414(c) of the Code, the phrase “at least 50 percent” shall be used instead of
the phrase “at least 80 percent” in each place the phrase “at least 80 percent”
appears in Treas. Reg. section 1.414(c)-2.

 

 



--------------------------------------------------------------------------------



 



2. Employment Term.
(a) Term. The employment of the Executive by the Company or an affiliated
company as provided in Paragraph 1 shall be for the period commencing on the
Effective Date (as defined in Paragraph 10 below) through and ending on the
third anniversary of such date (the “Employment Term”).
(b) Relationship Prior to Effective Date. The Executive and the Company
acknowledge that, except as may otherwise be provided under any written
agreement between the Executive and the Company other than this Agreement, the
employment of the Executive by the Company is “at will” and, prior to the
Effective Date, may be terminated by either the Executive or the Company at any
time. Moreover, if prior to the Effective Date, the Executive’s employment with
the Company terminates, then the Executive shall have no further rights under
this Agreement. For purposes of this Paragraph 2(b) only, the term “Company”
shall mean and include the company that employs Executive, whether Noble
Drilling Services Inc. or an affiliated company.
3. Positions and Duties.
(a) During the Employment Term, the Executive’s position (including status,
offices, titles and reporting requirements), duties, functions, responsibilities
and authority shall be at least commensurate in all material respects with the
most significant of those held or exercised by or assigned to the Executive in
respect of the Company or any affiliated company at any time during the 120-day
period immediately preceding the Effective Date.
(b) During the Employment Term, the Executive shall devote the Executive’s full
time, skill and attention, and the Executive’s reasonable best efforts, during
normal business hours to the business and affairs of the Company, and in
furtherance of the business and affairs of its affiliated companies, to the
extent necessary to discharge faithfully and efficiently the duties and
responsibilities delegated and assigned to the Executive herein or pursuant
hereto, except for usual, ordinary and customary periods of vacation and absence
due to illness or other disability; provided, however, that the Executive may
(i) serve on industry-related, civic or charitable boards or committees,
(ii) with the approval of the Board of Directors of Noble (the “Noble Board”),
serve on corporate boards or committees, (iii) deliver lectures, fulfill
speaking engagements or teach at educational institutions, and (iv) manage the
Executive’s personal investments, so long as such activities do not
significantly interfere with the performance and fulfillment of the Executive’s
duties and responsibilities as an employee of the Company or an affiliated
company in accordance with this Agreement and, in the case of the activities
described in clause (ii) of this proviso, will not, in the good faith judgment
of the Noble Board, constitute an actual or potential conflict of interest with
the business of the Company or an affiliated company. It is expressly understood
and agreed that, to the extent that any such activities have been conducted by
the Executive during the term of the Executive’s employment by the Company or
its affiliated companies prior to the Effective Date consistent with the
provisions of this Paragraph 3(b), the continued conduct of such activities (or
of activities similar in nature and scope thereto) subsequent to the Effective
Date shall not thereafter be deemed to interfere with the performance and
fulfillment of the Executive’s duties and responsibilities to the Company and
its affiliated companies.

 

2



--------------------------------------------------------------------------------



 



(c) In connection with the Executive’s employment hereunder, the Executive shall
be based at the location where the Executive was regularly employed immediately
prior to the Effective Date or any office which is the headquarters of the
Company or Noble and is less than 50 miles from such location, subject, however,
to required travel on the business of the Company and its affiliated companies
to an extent substantially consistent with the Executive’s business travel
obligations during the three-year period immediately preceding the Effective
Date.
(d) All services that the Executive may render to the Company or any of its
affiliated companies in any capacity during the Employment Term shall be deemed
to be services required by this Agreement and consideration for the compensation
provided for herein.
4. Compensation and Related Matters.
(a) Base Salary. During the Employment Term, the Executive shall receive an
annual base salary (“Base Salary”) at least equal to 12 times the highest
monthly base salary paid or payable, including any base salary that has been
earned but deferred, to the Executive by the Company and its affiliated
companies in respect of the 12-month period immediately preceding the month in
which the Effective Date occurs. The Base Salary shall be payable in
installments in accordance with the general payroll practices of the Company in
effect at the time such payment is made, but in no event less frequently than
monthly, or as otherwise mutually agreed upon. During the Employment Term, the
Executive’s Base Salary shall be subject to such increases (but not decreases)
as may be determined from time to time by the Noble Board in its sole
discretion; provided, however, that the Executive’s Base Salary (i) shall be
reviewed by the Noble Board no later than 12 months after the last salary
increase awarded to the Executive prior to the Effective Date and thereafter at
least annually, with a view to making such upward adjustment, if any, as the
Noble Board deems appropriate, and (ii) shall be increased at any time and from
time to time as shall be substantially consistent with increases in base salary
generally awarded in the ordinary course of business to the Executive’s peer
executives of the Company or any of its affiliated companies. Base Salary shall
not be reduced after any such increase. The term Base Salary as used in this
Agreement shall refer to the Base Salary as so increased. Payments of Base
Salary to the Executive shall not be deemed exclusive and shall not prevent the
Executive from participating in any employee benefit plans, programs or
arrangements of the Company and its affiliated companies in which the Executive
is entitled to participate. Payments of Base Salary to the Executive shall not
in any way limit or reduce any other obligation of the Company hereunder, and no
other compensation, benefit or payment to the Executive hereunder shall in any
way limit or reduce the obligation of the Company regarding the Executive’s Base
Salary hereunder.
(b) Annual Bonus. In addition to Base Salary, the Executive shall be awarded, in
respect of each fiscal year of the Company ending during the Employment Term, an
annual bonus (the “Annual Bonus”) in cash in an amount at least equal to the
Executive’s highest aggregate bonus under all Company and affiliated company
bonus plans, programs, arrangements and awards (including the Company’s
Short-Term Incentive Plan and any successor plan) in respect of any fiscal year
in the three full fiscal year period ended immediately prior to the Effective
Date (annualized for any fiscal year consisting of less than 12 full months or
with respect to which the Executive has been employed by the Company or any of
its affiliated companies for less than 12 full months) (such highest amount is
hereinafter referred to as the “Recent Annual Bonus”). Each such Annual Bonus
shall be paid no later than the end of the third month of the fiscal year next
following the fiscal year in respect of which the Annual Bonus is awarded,
unless the Executive shall elect to defer the receipt of such Annual Bonus.

 

3



--------------------------------------------------------------------------------



 



(c) Employee Benefits.
(i) Incentive, Savings and Retirement Plans. During the Employment Term, the
Executive shall be entitled to participate in all incentive, savings and
retirement plans, programs and arrangements applicable generally to the
Executive’s peer executives of the Company and its affiliated companies, but in
no event shall such plans, programs and arrangements provide the Executive with
incentive opportunities (measured with respect to both regular and special
incentive opportunities, to the extent, if any, that such distinction is
applicable), savings opportunities and retirement benefit opportunities, in each
case, less favorable, in the aggregate, than the most favorable of those
provided by the Company and its affiliated companies for the Executive under
such plans, programs and arrangements as in effect at any time during the
120-day period immediately preceding the Effective Date or, if more favorable to
the Executive, those provided generally at any time after the Effective Date to
the Executive’s peer executives of the Company and its affiliated companies.
(ii) Welfare Benefit Plans. During the Employment Term, the Executive and/or the
Executive’s family, as the case may be, shall be eligible to participate in and
shall receive all benefits under all welfare benefit plans, programs and
arrangements provided by the Company and its affiliated companies (including,
without limitation, medical, prescription, dental, disability, employee life,
group life, accidental death and travel accident insurance plans, programs and
arrangements) to the extent applicable generally to the Executive’s peer
executives of the Company and its affiliated companies, but in no event shall
such plans, programs and arrangements provide the Executive with welfare
benefits that are less favorable, in the aggregate, than the most favorable of
such plans, programs and arrangements as in effect for the Executive at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, those provided generally at any time after the
Effective Date to the Executive’s peer executives of the Company and its
affiliated companies.
(d) Expenses. During the Employment Term, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in performing the Executive’s duties and responsibilities hereunder in
accordance with the most favorable policies, practices and procedures of the
Company and its affiliated companies as in effect for the Executive at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, as in effect generally at any time thereafter with
respect to the Executive’s peer executives of the Company and its affiliated
companies.

 

4



--------------------------------------------------------------------------------



 



(e) Fringe Benefits. During the Employment Term, the Executive shall be entitled
to fringe benefits, including, without limitation, tax and financial planning
services, payment of club dues and, if applicable, use of an automobile and
payment of related expenses, in accordance with the most favorable policies,
practices and procedures of the Company and its affiliated companies as in
effect for the Executive at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Executive, as in
effect generally at any time after the Effective Date with respect to the
Executive’s peer executives of the Company and its affiliated companies.
(f) Vacation. During the Employment Term, the Executive shall be entitled to
paid vacation and such other paid absences, whether for holidays, illness,
personal time or any similar purposes, in accordance with the most favorable
policies, practices and procedures of the Company and its affiliated companies
as in effect for the Executive at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Executive, as in
effect generally at any time after the Effective Date with respect to the
Executive’s peer executives of the Company and its affiliated companies.
5. Termination of Employment.
(a) Death. The Executive’s employment shall terminate automatically upon the
Executive’s death during the Employment Term.
(b) Disability. If the Company determines in good faith that the Disability (as
defined below) of the Executive has occurred during the Employment Term, the
Company may give the Executive notice of its intention to terminate the
Executive’s employment. In such event, the Executive’s employment hereunder
shall terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”); provided, that within the 30-day
period after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive’s duties
hereunder on a full-time basis for an aggregate of 180 days within any given
period of 270 consecutive days (in addition to any statutorily required leave of
absence and any leave of absence approved by the Company) as a result of
incapacity of the Executive, despite any reasonable accommodation required by
law, due to bodily injury or disease or any other mental or physical illness,
which will, in the opinion of a physician selected by the Company or its
insurers and acceptable to the Executive or the Executive’s legal
representative, be permanent and continuous during the remainder of the
Executive’s life.
(c) Termination by Company. The Company may terminate the Executive’s employment
hereunder for Cause. For purposes of this Agreement, “Cause” shall mean:
(i) the willful and continued failure of the Executive to perform substantially
the Executive’s duties hereunder (other than any such failure resulting from
bodily injury or disease or any other incapacity due to mental or physical
illness) after a written demand for substantial performance is delivered to the
Executive by the Board or the Noble Board, or the Chief Executive Officer of the
Company or Noble, which specifically identifies the manner in which the Board or
the Noble Board, or the Chief Executive Officer of the Company or Noble,
believes the Executive has not substantially performed the Executive’s duties;
or
(ii) the willful engaging by the Executive in illegal conduct or gross
misconduct that is materially and demonstrably detrimental to the Company and/or
its affiliated companies, monetarily or otherwise.

 

5



--------------------------------------------------------------------------------



 



For purposes of this provision, no act, or failure to act, on the part of the
Executive shall be considered “willful” unless done, or omitted to be done, by
the Executive in bad faith or without reasonable belief that the Executive’s
action or omission was in the best interests of Noble. Any act, or failure to
act, based upon authority given pursuant to a resolution duly adopted by the
Board or the Noble Board or upon the instructions of the Chief Executive Officer
or another senior officer of Noble or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company and its
affiliated companies. The cessation of employment of the Executive shall not be
deemed to be for Cause unless and until there shall have been delivered to the
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than two-thirds of the entire membership of the Noble Board then in office
at a meeting of the Noble Board called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel, to be heard before the Noble Board) finding
that, in the good faith opinion of the Noble Board, the Executive is guilty of
the conduct described in subparagraph (i) or (ii) above, and specifying the
particulars thereof in detail.
(d) Termination by Executive. The Executive may terminate the Executive’s
employment hereunder (i) at any time during the Employment Term for Good Reason
or (ii) during the Window Period without any reason. For purposes of this
Agreement, the “Window Period” shall mean the 30-day period immediately
following the first anniversary of the Effective Date, and “Good Reason” shall
mean any of the following (without the Executive’s express written consent):
(i) the assignment to the Executive of any duties inconsistent in any respect
with the Executive’s position (including status, offices, titles and reporting
requirements), duties, functions, responsibilities or authority as contemplated
by Paragraph 3(a) of this Agreement, or any other action by the Company or Noble
that results in a diminution in such position, duties, functions,
responsibilities or authority, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company or Noble promptly after receipt of notice thereof given
by the Executive;
(ii) any failure by the Company to comply with any of the provisions of
Paragraph 4 of this Agreement, other than an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by the Executive;

 

6



--------------------------------------------------------------------------------



 



(iii) the Company’s requiring the Executive to be based at any office or
location other than as provided in Paragraph 3(c) of this Agreement or the
Company’s requiring the Executive to travel on the Company’s or its affiliated
companies’ business to a substantially greater extent than during the three-year
period immediately preceding the Effective Date;
(iv) any failure by the Company to comply with and satisfy Paragraph 17(c) of
this Agreement; or
(v) any purported termination by the Company of the Executive’s employment
hereunder otherwise than as expressly permitted by this Agreement, and for
purposes of this Agreement, no such purported termination shall be effective.
For purposes of this Paragraph 5(d), any good faith determination of “Good
Reason” made by the Executive shall be conclusive.
(e) Notice of Termination. Any termination of the Executive’s employment
hereunder by the Company or by the Executive (other than a termination pursuant
to Paragraph 5(a)) shall be communicated by a Notice of Termination (as defined
below) to the other party hereto. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) in the case of a termination for
Disability, Cause or Good Reason, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and (iii) specifies the Date of
Termination (as defined in Paragraph 5(f) below); provided, however, that
notwithstanding any provision in this Agreement to the contrary, a Notice of
Termination given in connection with a termination for Good Reason shall be
given by the Executive within a reasonable period of time, not to exceed
120 days, following the occurrence of the event giving rise to such right of
termination. The failure by the Company or the Executive to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Disability, Cause or Good Reason shall not waive any right of the Company or the
Executive hereunder or preclude the Company or the Executive from asserting such
fact or circumstance in enforcing the Company’s or the Executive’s rights
hereunder.
(f) Date of Termination. For purposes of this Agreement, the “Date of
Termination” shall mean the effective date of the termination of the Executive’s
employment hereunder, which date shall be (i) if the Executive’s employment is
terminated by the Executive’s death, the date of the Executive’s death, (ii) if
the Executive’s employment is terminated because of the Executive’s Disability,
the Disability Effective Date, (iii) if the Executive’s employment is terminated
by the Company (or applicable affiliated company) for Cause or by the Executive
for Good Reason, the date on which the Notice of Termination is given, (iv) if
the Executive’s employment is terminated pursuant to Paragraph 2(a), the date on
which the Employment Term ends pursuant to Paragraph 2(a) due to a party’s
delivery of a Notice of Termination thereunder, and (v) if the Executive’s
employment is terminated for any other reason, the date specified in the Notice
of Termination, which date shall in no event be earlier than the date such
notice is given; provided, however, that if within 30 days after any Notice of
Termination is given, the party receiving such Notice of Termination notifies
the other party that a dispute exists concerning the termination, the Date of
Termination shall be the date on which the dispute is finally determined, either
by mutual written agreement of the parties or by a final judgment, order or
decree of a court of competent jurisdiction (the time for appeal therefrom
having expired and no appeal having been perfected).

 

7



--------------------------------------------------------------------------------



 



6. Obligations of the Company upon Separation from Service.
(a) Good Reason or During the Window Period; Other Than for Cause, Death or
Disability. Subject to the provisions of Paragraph 6(e) of this Agreement, if
prior to the end of the Employment Term the Executive’s Separation from Service
(as defined in Paragraph 10 below) shall occur (i) by reason of the Company’s
termination of the Executive’s employment hereunder other than for Cause or
Disability, or (ii) by reason of the Executive’s termination of the Executive’s
employment hereunder either for Good Reason or without any reason during the
Window Period, the Company shall pay to the Executive when due under the
Company’s normal payroll practices the Executive’s Base Salary through the
Separation Date (as defined in Paragraph 10 below) to the extent not theretofore
paid, and:
(i) the Company shall pay to the Executive within 30 days after the Executive’s
Separation Date a lump sum payment in cash equal to the sum of the following
amounts:
(A) the sum of (1) the product of (x) the greater of (I) the Recent Annual Bonus
and (II) the Annual Bonus paid or payable, including by reason of any deferral,
to the Executive (and annualized for any fiscal year consisting of less than 12
full months or for which the Executive has been employed by the Company or any
of its affiliated companies for less than 12 full months) in respect of the most
recently completed fiscal year of the Company during the Employment Term, if
any; provided that, in any case, the minimum amount determinable under this
clause (II) shall be an amount equal to the bonus that would have been payable
to the Executive under the Company’s Short-Term Incentive Plan and any successor
plan for the most recently ended full fiscal year period immediately prior to
the Effective Date assuming the Executive had been eligible to receive a bonus
thereunder for such period (such greater amount hereinafter referred to as the
“Highest Annual Bonus”), and (y) a fraction, the numerator of which is the
number of days in the current fiscal year through the Separation Date, and the
denominator of which is 365, and (2) an amount equal to the sum of (x) 18
multiplied by the amount of the highest monthly premium for COBRA continuation
coverage (within the meaning of Section 4980B of the Code) under the group
health plan of the Company and its affiliated companies as in effect and
applicable generally to the Executive’s peer executives of the Company and its
affiliated companies during the 12-month period immediately preceding the
Executive’s Separation Date, and (y) any accrued vacation pay to the extent not
theretofore paid (the sum of the amounts described in clauses (1) and (2) are
hereinafter referred to as the “Accrued Obligations”); and
(B) an amount (such amount is hereinafter referred to as the “Severance Amount”)
equal to the product of (1) three and (2) the sum of (x) the Executive’s Base
Salary and (y) the Highest Annual Bonus; and

 

8



--------------------------------------------------------------------------------



 



(C) a separate lump-sum supplemental retirement benefit (the amount of such
benefit hereinafter referred to as the “Supplemental Retirement Amount”) equal
to the difference between (1) the actuarial equivalent (utilizing for this
purpose the actuarial assumptions utilized with respect to the qualified defined
benefit retirement plan of the Company and its affiliated companies in which the
Executive is eligible to participate (or any successor plan thereto) (the
“Retirement Plan”) during the 120-day period immediately preceding the Effective
Date) of the benefit payable under the Retirement Plan and any supplemental
and/or excess retirement plan of the Company and its affiliated companies
providing benefits for the Executive (the “SERP”) which the Executive would
receive if the Executive’s employment continued at the compensation level
provided for in Paragraphs 4(a) and 4(b)(i) for the remainder of the Employment
Term, assuming for this purpose that all accrued benefits are fully vested and
that benefit accrual formulas are no less advantageous to the Executive than
those in effect during the 120-day period immediately preceding the Effective
Date, and (2) the actuarial equivalent (utilizing for this purpose the actuarial
assumptions utilized with respect to the Retirement Plan during the 120-day
period immediately preceding the Effective Date) of the Executive’s actual
benefit (paid or payable), if any, under the Retirement Plan and the SERP; and
(ii) for eighteen months after the Executive’s Separation Date, the Company
shall continue benefits to the Executive and/or the Executive’s family at least
equal to those that would have been provided to them in accordance with the
plans, programs and arrangements described in Paragraph 4(c)(ii) if the
Executive’s employment hereunder was continuing, in accordance with the most
favorable plans, programs and arrangements of the Company and its affiliated
companies as in effect and applicable generally to the Executive’s peer
executives of the Company and its affiliated companies and their families during
the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, as in effect generally at any time thereafter with
respect to the Executive’s peer executives of the Company and its affiliated
companies and their families; provided, however, that if the Executive becomes
reemployed with another employer and is eligible to receive medical or other
welfare benefits under another employer provided plan, the medical and other
welfare benefits described herein shall be secondary to those provided under
such other plan during such applicable period of eligibility (such continuation
of such benefits for the applicable period herein set forth is hereinafter
referred to as “Welfare Benefit Continuation”) (for purpose of determining
eligibility of the Executive for retiree benefits pursuant to such plans,
programs and arrangements, the Executive shall be considered to have remained
employed hereunder until three years after the Separation Date and to have
retired on the last day of such period); and
(iii) for six months following the Executive’s Separation Date, the Company
shall, at its sole expense as incurred, provide the Executive with outplacement
services the scope and provider of which shall be selected by the Executive in
the Executive’s sole discretion; provided, however, that (A) an expense for such
outplacement services shall be paid by the Company or reimbursed by the Company
to the Executive as soon as practicable after such expense is incurred (but in
no event later than 30 days after such expense is incurred), and (B) the total
amount of the expenses paid or reimbursed by the Company pursuant to this
Paragraph 6(a)(iii) shall not exceed $50,000; and

 

9



--------------------------------------------------------------------------------



 



(iv) with respect to all options to purchase Ordinary Shares, par value US$.10
per share, of Noble (“Ordinary Shares”) held by the Executive pursuant to a
Noble option plan on or immediately prior to the Executive’s Separation Date
(irrespective of whether such options are then exercisable), the Executive shall
have the right, during the 60-day period after the Executive’s Separation Date,
to elect to surrender all or part of such options (to the extent still then
outstanding and in effect) in exchange for a cash payment by the Company to the
Executive in an amount equal to the number of Ordinary Shares subject to the
Executive’s surrendered option multiplied by the excess of (x) over (y), where
(x) equals the average of the reported high and low sale price of an Ordinary
Share on the date of Executive’s election to surrender such option hereunder as
reported on the New York Stock Exchange and (y) equals the purchase price per
share covered by the option. Such cash payment shall be made within 30 days
after the date of the Executive’s election (but in no event later than the last
day of the Executive’s federal income tax taxable year during which such
election was made).
(v) no later than 90 days after Executive’s Separation Date, all club
memberships and other memberships that the Company was providing for the
Executive’s use at the earlier of the Executive’s Separation Date or the time
Notice of Termination is given shall, to the extent possible, be transferred and
assigned to the Executive at no cost to the Executive (other than income taxes
owed), the cost of transfer, if any, to be borne by the Company; and
(vi) all benefits under the Noble Corporation 1991 Stock Option and Restricted
Stock Plan and any other similar plans, including any stock options or
restricted stock held by the Executive, not already vested shall be 100% vested,
to the extent such vesting is permitted under the U.S. Internal Revenue Code
(the “Code”); and
(vii) to the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive when otherwise due any other amounts or benefits
required to be paid or provided or which the Executive is eligible to receive
under any plan, program, policy, practice or arrangement or contract or
agreement of the Company and its affiliated companies (such other amounts and
benefits hereinafter referred to as the “Other Benefits”).
(b) Death. If the Executive’s Separation from Service occurs by reason of the
Executive’s death, this Agreement shall terminate without further obligations to
the Executive’s legal representatives under this Agreement, other than for
(i) payment of Accrued Obligations (which shall be paid to the Executive’s
estate or beneficiary, as applicable, in a lump sum in cash within 30 days after
the Executive’s Separation Date) and the timely payment or provision of the
Welfare Benefit Continuation and the Other Benefits and (ii) payment to the
Executive’s estate or beneficiaries, as applicable, in a lump sum in cash within
30 days after the Executive’s Separation Date of an amount equal to the sum of
the Severance Amount and the Supplemental Retirement Amount. With respect to the
provision of Other Benefits, the term “Other Benefits” as used in this Paragraph
6(b) shall include,

 

10



--------------------------------------------------------------------------------



 



without limitation, and the Executive’s estate and/or beneficiaries shall be
entitled to receive, death benefits at least equal to the most favorable
benefits provided by the Company and its affiliated companies to the estates and
beneficiaries of the Executive’s peer executives of the Company and such
affiliated companies under such plans, programs, practices and policies relating
to death benefits, if any, as in effect with respect to the peer executives and
their beneficiaries at any time during the 120-day period immediately preceding
the Effective Date or, if more favorable to the Executive’s estate and/or the
Executive’s beneficiaries, as in effect on the date of the Executive’s death
with respect to other of the Executive’s peer executives of the Company and its
affiliated companies and their beneficiaries.
(c) Disability. Subject to the provisions of Paragraph 6(e) of this Agreement,
if the Executive’s Separation from Service occurs by reason of the Executive’s
Disability, this Agreement shall terminate without further obligations to the
Executive, other than for (i) payment of the Accrued Obligations, the Severance
Amount and the Supplemental Retirement Amount (each of which shall be paid to
the Executive in a lump sum in cash within 30 days after the Executive’s
Separation Date), (ii) the timely payment or provision of the Other Benefits,
and (iii) the timely payment or provision of the Welfare Benefit Continuation.
With respect to the provision of Other Benefits, the term “Other Benefits” as
used in this Paragraph 6(c) shall include, without limitation, and the Executive
shall be entitled upon Separation from Service to receive, disability benefits
at least equal to the most favorable of those generally provided by the Company
and its affiliated companies to disabled executives and/or their families in
accordance with such plans, programs, practices and policies relating to
disability, if any, as in effect generally with respect to other of the
Executive’s peer executives of the Company and their families at any time during
the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive and/or the Executive’s family, as in effect at any
time thereafter generally with respect to other of the Executive’s peer
executives of the Company and its affiliated companies and their families.
(d) Cause; Other than for Good Reason or During the Window Period.
(i) If the Executive’s Separation from Service occurs by reason of the Company’s
termination of Executive’s employment hereunder for Cause, this Agreement shall
terminate without further obligations to the Executive hereunder other than the
obligation to pay the Executive’s Base Salary through the Executive’s Separation
Date and the timely payment or provision of deferred compensation and other
employee benefits if and when otherwise due.
(ii) If the Executive’s Separation from Service occurs by reason of the
Executive’s voluntary termination of the Executive’s employment hereunder,
excluding a termination of such employment by the Executive either for Good
Reason or without any reason during the Window Period, this Agreement shall
terminate without further obligations to the Executive hereunder other than for
(1) the payment of the Executive’s Base Salary through the Executive’s
Separation Date to the extent not theretofore paid, (2) the payment of the
Accrued Obligations (which, subject to the provisions of Paragraph 6(e) of this
Agreement, shall be paid to the Executive in a lump sum in cash within 30 days
after the Executive’s Separation Date), and (3) the timely payment or provision
of deferred compensation and other employee benefits if and when otherwise due.

 

11



--------------------------------------------------------------------------------



 



(e) Payment Delay for Specified Employee. Any provision of this Agreement to the
contrary notwithstanding, if the Executive is a Specified Employee (as defined
in Paragraph 10 below) on the Executive’s Separation Date, then any payment or
benefit to be paid, transferred or provided to the Executive pursuant to the
provisions of this Agreement that would be subject to the tax imposed by
Section 409A of the Code if paid, transferred or provided at the time otherwise
specified in this Agreement shall be delayed and thereafter paid, transferred or
provided on the first business day that is 6 months after the Executive’s
Separation Date (or if earlier, within 30 days after the date of the Executive’s
death following the Executive’s Separation from Service) to the extent necessary
for such payment or benefit to avoid being subject to the tax imposed by
Section 409A of the Code.
7. Certain Additional Payments by the Company.
(a) Notwithstanding any provision in this Agreement to the contrary and except
as set forth below, if it shall be determined that any payment or distribution
by the Company to or for the benefit of the Executive (whether paid or payable
or distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
pursuant to this Paragraph 7) (a “Payment”) would be subject to the excise tax
imposed by Section 4999 of the Code or any interest or penalties are incurred by
the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. Notwithstanding the foregoing provisions of this
Paragraph 7(a), if it shall be determined that the Executive is entitled to a
Gross-Up Payment, but that the Executive, after taking into account the Payments
and the Gross-Up Payment, would not receive a net after-tax benefit of at least
$50,000 (taking into account both income taxes and any Excise Tax) as compared
to the net after-tax proceeds to the Executive resulting from an elimination of
the Gross-Up Payment and a reduction of the Payments, in the aggregate, to an
amount (the “Reduced Amount”) such that the receipt of payments would not give
rise to any Excise Tax, then no Gross-Up Payment shall be made to the Executive
and the Payments, in the aggregate, shall be reduced to the Reduced Amount.
(b) Subject to the provisions of Paragraph 7(c), all determinations required to
be made under this Paragraph 7, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by
PricewaterhouseCoopers LLP (the “Accounting Firm”) or, as provided below, such
other certified public accounting firm as may be designated by the Executive,
which shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days after the receipt of notice from the Executive
that there has been a Payment, or such earlier time as is requested by the
Company. If the Accounting Firm is serving as accountant

 

12



--------------------------------------------------------------------------------



 



or auditor for the individual, entity or group effecting the Change of Control,
the Executive shall have the option, in the Executive’s sole discretion, to
appoint another nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
“Accounting Firm” hereunder). All fees and expenses of the Accounting Firm shall
be borne solely by the Company. Any Gross-Up Payment, as determined pursuant to
this Paragraph 7, shall be paid by the Company to the Executive within five days
of the receipt of the Accounting Firm’s determination. If the Accounting Firm
determines that no Excise Tax is payable by the Executive, it shall furnish the
Executive with a written opinion that failure to report the Excise Tax on the
Executive’s applicable federal income tax return would not result in the
imposition of a negligence or similar penalty. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive. As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments that will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. If the Company exhausts its remedies pursuant to Paragraph 7(c) and
the Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of the Executive.
(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service of the United States (the “Internal Revenue Service”)
that, if successful, would require the payment by the Company of the Gross-Up
Payment (or an additional amount of Gross-Up Payment) in the event the Internal
Revenue Service seeks higher payment. Such notification shall be given as soon
as practicable but no later than 10 business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which it gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If the Company notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, the Executive
shall:
(i) give the Company any information reasonably requested by the Company
relating to such claim;
(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including the acceptance
of legal representation with respect to such claim by an attorney reasonably
selected by the Company;
(iii) cooperate with the Company in good faith in order effectively to contest
such claim; and
(iv) permit the Company and/or Noble to participate in any proceedings relating
to such claim;

 

13



--------------------------------------------------------------------------------



 



provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation of the foregoing provisions of
this Paragraph 7(c), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction, and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis, and shall indemnify and
hold the Executive harmless, on an after-tax basis, from any Excise Tax or
income tax (including interest or penalties with respect thereto) imposed with
respect to such advance or with respect to any imputed income with respect to
such advance; and provided further, that any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Executive
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount. Furthermore, the Company’s control of the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.
(d) If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Paragraph 7(c), the Executive becomes entitled to receive any refund
with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Paragraph 7(c)) pay the amount of such refund
to the Company within 30 days of the receipt thereof by the Executive (together
with any interest paid or credited thereon after taxes applicable thereto). If,
after the receipt by the Executive of an amount advanced by the Company pursuant
to Paragraph 7(c), a determination is made that the Executive shall not be
entitled to any refund with respect to such claim and the Company does not
notify the Executive in writing of its intent to contest such denial of refund
prior to the expiration of 30 days after such determination, then such advance
shall be forgiven and shall not be required to be repaid and the amount of such
advance shall offset, to the extent thereof, the amount of Gross-Up Payment
required to be paid.
(e) Unless sooner paid pursuant to the foregoing provisions of this Paragraph 7,
(i) any tax gross-up payment (within the meaning of Treas. Reg. section
1.409A-3(i)(1)(v)) to be paid to or for the benefit of the Executive pursuant to
this Paragraph 7 shall be paid no later than the end of the Executive’s taxable
year that immediately follows the taxable year of the Executive in which the
Executive remits the related taxes, and (ii) any amount to be paid to or for the
benefit of the Executive pursuant to this Paragraph 7 for expenses incurred due
to a tax audit or litigation addressing the existence or the amount of a tax
liability referred to in this Paragraph 7 shall be paid no later than the end of
the Executive’s taxable year that immediately follows the taxable year of the
Executive in which the taxes that are the subject matter of the audit or
litigation are remitted to the taxing authority, or where as a result of such
audit or litigation no taxes are remitted, the end of the Executive’s taxable
year that immediately follows the taxable year of the Executive in which the
audit is completed or there is a final and non-appealable settlement or other
resolution of the litigation.

 

14



--------------------------------------------------------------------------------



 



8. Representations and Warranties.
(a) The Company represents and warrants to the Executive that the execution,
delivery and performance by the Company of this Agreement have been duly
authorized by all necessary corporate action of the Company and do not and will
not conflict with or result in a violation of any provision of, or constitute a
default under, any contract, agreement, instrument or obligation to which the
Company is a party or by which it is bound.
(b) The Executive represents and warrants to the Company that the execution,
delivery and performance by the Executive of this Agreement do not and will not
conflict with or result in a violation of any provision of, or constitute a
default under, any contract, agreement, instrument or obligation to which the
Executive is a party or by which the Executive is bound.
9. Confidential Information. The Executive recognizes and acknowledges that the
Company’s and its affiliated companies’ trade secrets and other confidential or
proprietary information, as they may exist from time to time, are valuable,
special and unique assets of the Company’s and/or such affiliated companies’
business, access to and knowledge of which are essential to the performance of
the Executive’s duties hereunder. The Executive confirms that all such trade
secrets and other information constitute the exclusive property of the Company
and/or such affiliated companies. During the Employment Term and thereafter
without limitation of time, the Executive shall hold in strict confidence and
shall not, directly or indirectly, disclose or reveal to any person, or use for
the Executive’s own personal benefit or for the benefit of anyone else, any
trade secrets, confidential dealings or other confidential or proprietary
information of any kind, nature or description (whether or not acquired,
learned, obtained or developed by the Executive alone or in conjunction with
others) belonging to or concerning the Company or any of its affiliated
companies, except (i) with the prior written consent of the Company duly
authorized by its Board, (ii) in the course of the proper performance of the
Executive’s duties hereunder, (iii) for information (x) that becomes generally
available to the public other than as a result of unauthorized disclosure by the
Executive or the Executive’s affiliates or (y) that becomes available to the
Executive on a nonconfidential basis from a source other than the Company or its
affiliated companies who is not bound by a duty of confidentiality, or other
contractual, legal or fiduciary obligation, to the Company, or (iv) as required
by applicable law or legal process. The provisions of this Paragraph 9 shall
continue in effect notwithstanding termination of the Executive’s employment
hereunder for any reason.
10. Certain Definitions.
(a) Effective Date. For purposes of this Agreement, “Effective Date” shall mean
the first date during the Change of Control Period (as defined in Paragraph 10
below) on which a Change of Control occurs. Notwithstanding anything in this
Agreement to the contrary, if a Change of Control occurs and if the Executive’s
Separation from Service occurs prior to the date on which the Change of Control
occurs, and if it is reasonably demonstrated by the Executive that such
Separation from Service (i) was at the request of a third party who has taken
steps reasonably calculated to effect a Change of Control or (ii) otherwise
arose in connection with or anticipation of a Change of Control, then for all
purposes of this Agreement the “Effective Date” shall mean the date immediately
prior to the date of such Separation from Service.

 

15



--------------------------------------------------------------------------------



 



(b) Change of Control Period. For purposes of this Agreement, “Change of Control
Period” shall mean the period commencing on the date of this Agreement and
ending on the third anniversary of such date; provided, however, that commencing
on the date one year after the date hereof, and on each annual anniversary of
such date (such date and each annual anniversary thereof herein referred to as
the “Renewal Date”), the Change of Control Period shall be automatically
extended so as to terminate three years after such Renewal Date, unless at least
60 days prior to the Renewal Date the Company shall give notice to the Executive
that the Change of Control Period shall not be so extended.
(c) Change of Control. For purposes of this Agreement, “Change of Control” shall
mean:
(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 15% or more of either (A) the then outstanding Ordinary Shares of Noble (the
“Outstanding Parent Shares”) or (B) the combined voting power of the then
outstanding voting securities of Noble entitled to vote generally in the
election of directors (the “Outstanding Parent Voting Securities”); provided,
however, that for purposes of this subparagraph (c)(i) the following
acquisitions shall not constitute a Change of Control: (w) any acquisition
directly from Noble (excluding an acquisition by virtue of the exercise of a
conversion privilege), (x) any acquisition by Noble, (y) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by Noble or any
company controlled by Noble, or (z) any acquisition by any corporation pursuant
to a reorganization, merger, amalgamation or consolidation, if, following such
reorganization, merger, amalgamation or consolidation, the conditions described
in clauses (A), (B) and (C) of subparagraph (iii) of this Paragraph 10(c) are
satisfied; or
(ii) individuals who, as of the date of this Agreement, constitute the Noble
Board (the “Incumbent Board”) cease for any reason to constitute a majority of
such Board of Directors; provided, however, that any individual becoming a
director of Noble subsequent to the date hereof whose election, or nomination
for election by Noble’s Members, was approved by a vote of a majority of the
directors of Noble then comprising the Incumbent Board shall be considered as
though such individual were a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Noble Board; or

 

16



--------------------------------------------------------------------------------



 



(iii) consummation of a reorganization, merger, amalgamation or consolidation of
Noble, with or without approval by the Members of Noble, in each case, unless,
following such reorganization, merger, amalgamation or consolidation, (A) more
than 50% of, respectively, the then outstanding shares of common stock (or
equivalent security) of the company resulting from such reorganization, merger,
amalgamation or consolidation and the combined voting power of the then
outstanding voting securities of such company entitled to vote generally in the
election of directors is then beneficially owned, directly or indirectly, by all
or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Parent Shares and Outstanding Parent
Voting Securities immediately prior to such reorganization, merger, amalgamation
or consolidation in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger, amalgamation or consolidation,
of the Outstanding Parent Shares and Outstanding Parent Voting Securities, as
the case may be, (B) no Person (excluding Noble, any employee benefit plan (or
related trust) of Noble or such company resulting from such reorganization,
merger, amalgamation or consolidation, and any Person beneficially owning,
immediately prior to such reorganization, merger, amalgamation or consolidation,
directly or indirectly, 15% or more of the Outstanding Parent Shares or
Outstanding Parent Voting Securities, as the case may be) beneficially owns,
directly or indirectly, 15% or more of, respectively, the then outstanding
shares of common stock (or equivalent security) of the company resulting from
such reorganization, merger, amalgamation or consolidation or the combined
voting power of the then outstanding voting securities of such company entitled
to vote generally in the election of directors, and (C) a majority of the
members of the board of directors of the company resulting from such
reorganization, merger, amalgamation or consolidation were members of the
Incumbent Board at the time of the execution of the initial agreement providing
for such reorganization, merger, amalgamation or consolidation; or
(iv) consummation of a sale or other disposition of all or substantially all the
assets of Noble, with or without approval by the Members of Noble, other than to
a corporation, with respect to which following such sale or other disposition,
(A) more than 50% of, respectively, the then outstanding shares of common stock
(or equivalent security) of such corporation and the combined voting power of
the then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Parent Shares and
Outstanding Parent Voting Securities immediately prior to such sale or other
disposition in substantially the same proportion as their ownership, immediately
prior to such sale or other disposition, of the Outstanding Parent Shares and
Outstanding Parent Voting Securities, as the case may be, (B) no Person
(excluding Noble, any employee benefit plan (or related trust) of Noble or such
corporation, and any Person beneficially owning, immediately prior to such sale
or other disposition, directly or indirectly, 15% or more of the Outstanding
Parent Shares or Outstanding Parent Voting Securities, as the case may be)
beneficially owns, directly or indirectly, 15% or more of, respectively, the
then outstanding shares of common stock (or equivalent security) of such
corporation or the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors, and (C) a majority of the members of the board of directors of such
corporation were members of the Incumbent Board at the time of the execution of
the initial agreement or action of the Noble Board providing for such sale or
other disposition of assets of Noble; or
(v) approval by the Members of Noble of a complete liquidation or dissolution of
Noble.

 

17



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, or anything to the contrary set forth herein, a
transaction or series of related transactions will not be considered to be a
Change of Control if (i) Noble becomes a direct or indirect wholly owned
subsidiary of a holding company and (ii) (A) immediately following such
transaction(s), the then outstanding shares of common stock (or equivalent
security) of such holding company and the combined voting power of the then
outstanding voting securities of such holding company entitled to vote generally
in the election of directors is then beneficially owned, directly or indirectly,
by all or substantially all the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Parent Shares and Outstanding Parent
Voting Securities immediately prior to such transaction(s) in substantially the
same proportion as their ownership immediately prior to such transaction(s) of
the Outstanding Parent Shares and Outstanding Parent Voting Securities, as the
case may be, or (B) the shares of Outstanding Parent Voting Securities
outstanding immediately prior to such transaction(s) constitute, or are
converted into or exchanged for, a majority of the outstanding voting securities
of such holding company immediately after giving effect to such transaction(s).
(d) Separation from Service. For purposes of this Agreement, “Separation from
Service” shall mean the Executive’s separation from service (within the meaning
of Section 409A of the Code and the regulations and other guidance promulgated
thereunder) with the group of employers that includes the Company and each
affiliated company. For this purpose, with respect to services as an employee,
an employee’s Separation from Service shall occur on the date as of which the
employee and his or her employer reasonably anticipate that no further services
will be performed after such date or that the level of bona fide services the
employee will perform after such date (whether as an employee or an independent
contractor) will permanently decrease to no more than 20% of the average level
of bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding 36-month period (or the full period
of services to the employer if the employee has been providing services to the
employer less than 36 months).
(e) Specified Employee. For purposes of this Agreement, “Specified Employee”
shall mean a specified employee within the meaning of Section 409A(a)(2) of the
Code and the regulations and other guidance promulgated thereunder. Each
Specified Employee will be identified by the Chief Executive Officer of Noble on
each December 31, using such definition of compensation permissible under Treas.
Reg. section 1.409A-1(i)(2) as said Chief Executive Officer shall determine in
his or her discretion, and each Specified Employee so identified shall be
treated as a Specified Employee for the purposes of this Agreement for the
entire 12-month period beginning on the April 1 following a December 31
Specified Employee identification date.
(f) Separation Date. For purposes of this Agreement, “Separation Date” shall
mean the date on which the Executive’s Separation from Service occurs.

 

18



--------------------------------------------------------------------------------



 



11. Full Settlement.
(a) There shall be no right of set off or counterclaim against, or delay in, any
payments to the Executive, or to the Executive’s heirs or legal representatives,
provided for in this Agreement, in respect of any claim against or debt or other
obligation of the Executive or others, whether arising hereunder or otherwise.
(b) In no event shall the Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement, and such amounts shall
not be reduced whether or not the Executive obtains other employment.
(c) The Company agrees to pay as incurred, to the full extent permitted by law,
all costs and expenses (including attorneys’ fees) that the Executive, or the
Executive’s heirs or legal representatives, may reasonably incur as a result of
any contest (regardless of the outcome thereof) by the Company, the Executive or
others of the validity or enforceability of, or liability under, any provision
of this Agreement, or any guarantee of performance thereof (including as a
result of any contest by the Executive, or the Executive’s heirs or legal
representatives, about the amount of any payment pursuant to this Agreement),
plus in each case interest on any delayed payment at the applicable federal rate
provided for in Section 7872(f)(2) of the Code. The amounts payable by the
Company pursuant to this Paragraph 11(c) shall be paid as soon as practicable
after such costs and expenses are incurred, but in no event later than the end
of the taxable year of the Executive that immediately follows the taxable year
of the Executive in which such costs and expenses were incurred.
12. No Effect on Other Contractual Rights. The provisions of this Agreement, and
any payment provided for hereunder, shall not reduce any amounts otherwise
payable to the Executive, or in any way diminish the Executive’s rights as an
employee of the Company or any of its affiliated companies, whether existing on
the date of this Agreement or hereafter, under any employee benefit plan,
program or arrangement or other contract or agreement of the Company or any of
its affiliated companies providing benefits to the Executive.
13. Indemnification; Directors and Officers Insurance. The Company shall
(a) during the Employment Term and thereafter without limitation of time,
indemnify and advance expenses to the Executive to the fullest extent permitted
by the laws of the State of Delaware from time to time in effect and (b) ensure
that during the Employment Term, Noble acquires and maintains directors and
officers liability insurance covering the Executive (and to the extent Noble
desires, other directors and officers of Noble and/or the Company and its
affiliated companies) to the extent it is available at commercially reasonable
rates as determined by the Noble Board; provided, however, that in no event
shall the Executive be entitled to indemnification or advancement of expenses
under this Paragraph 13 with respect to any proceeding or matter therein brought
or made by the Executive against the Company or Noble other than one initiated
by the Executive to enforce the Executive’s rights under this Paragraph 13. The
rights of indemnification and to receive advancement of expenses as provided in
this Paragraph 13 shall not be deemed exclusive of any other rights to which the
Executive may at any time be entitled under applicable law, the Certificate of
Incorporation or Bylaws of the Company, the Articles of Association of Noble,
any agreement, a vote of shareholders or members, a resolution of the Board or
the Noble Board, or otherwise. The provisions of this Paragraph 13 shall
continue in effect notwithstanding termination of the Executive’s employment
hereunder for any reason.

 

19



--------------------------------------------------------------------------------



 



14. Injunctive Relief. In recognition of the fact that a breach by the Executive
of any of the provisions of Paragraph 9 will cause irreparable damage to the
Company and/or its affiliated companies for which monetary damages alone will
not constitute an adequate remedy, the Company shall be entitled as a matter of
right (without being required to prove damages or furnish any bond or other
security) to obtain a restraining order, an injunction, an order of specific
performance, or other equitable or extraordinary relief from any court of
competent jurisdiction restraining any further violation of such provisions by
the Executive or requiring the Executive to perform the Executive’s obligations
hereunder. Such right to equitable or extraordinary relief shall not be
exclusive but shall be in addition to all other rights and remedies to which the
Company or any of its affiliated companies may be entitled at law or in equity,
including without limitation the right to recover monetary damages for the
breach by the Executive of any of the provisions of this Agreement.
15. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Texas, without regard to
the principles of conflicts of laws thereof.
16. Notices. All notices, requests, demands and other communications required or
permitted to be given or made hereunder by either party hereto shall be in
writing and shall be deemed to have been duly given or made (i) when delivered
personally, (ii) when sent by telefacsimile transmission, or (iii) five days
after being deposited in the United States mail, first class registered or
certified mail, postage prepaid, return receipt requested, to the party for
which intended at the following addresses (or at such other addresses as shall
be specified by the parties by like notice, except that notices of change of
address shall be effective only upon receipt):

         
 
  If to the Company, at:   Noble Drilling Services Inc.
 
      13135 South Dairy Ashford, Suite 800
 
      Sugar Land, Texas 77478
 
      Fax No.: (281) 491-2092
 
      Attention: Chief Executive Officer
 
       
 
  If to the Executive, at:   Julie J. Robertson
 
      Noble Drilling Services Inc.
 
      13135 South Dairy Ashford, Suite 800
 
      Sugar Land, Texas 77478
 
      Fax No.: (281) 491-2092

 

20



--------------------------------------------------------------------------------



 



17. Binding Effect; Assignment; No Third Party Benefit.
(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and shall be enforceable by the Executive’s legal
representatives.
(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.
(c) The Company shall require any successor or assign (whether direct or
indirect, by purchase, merger, consolidation, amalgamation or otherwise) to all
or substantially all the business and/or assets of the Company, by agreement in
writing in form and substance reasonably satisfactory to the Executive,
expressly, absolutely and unconditionally to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession or assignment had taken place. As
used in this Agreement, the “Company” shall mean the Company as hereinbefore
defined and any successor or assign to the business and/or assets of the Company
as aforesaid which executes and delivers the agreement provided for in this
Paragraph 17(c) or which otherwise becomes bound by all the terms and provisions
of this Agreement by operation of law. The Company shall require that the
guaranty of Noble of the obligations of the Company under this Agreement shall
contain a similar provision regarding any successor or assign of Noble.
(d) Nothing in this Agreement, express or implied, is intended to or shall
confer upon any person other than the parties hereto and Noble, and their
respective heirs, legal representatives, successors and permitted assigns, any
rights, benefits or remedies of any nature whatsoever under or by reason of this
Agreement.
18. Miscellaneous.
(a) Amendment. This Agreement may not be modified or amended in any respect
except by an instrument in writing signed by the party against whom such
modification or amendment is sought to be enforced. No person, other than
pursuant to a resolution of the Board or a committee thereof, which resolution
is approved by the Noble Board or a committee thereof, shall have authority on
behalf of the Company to agree to modify, amend or waive any provision of this
Agreement or anything in reference thereto.
(b) Waiver. Any term or condition of this Agreement may be waived at any time by
the party hereto which is entitled to have the benefit thereof, but such waiver
shall only be effective if evidenced by a writing signed by such party, and a
waiver on one occasion shall not be deemed to be a waiver of the same or any
other type of breach on a future occasion. No failure or delay by a party hereto
in exercising any right or power hereunder shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right or power.

 

21



--------------------------------------------------------------------------------



 



(c) Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.
(d) Nonalienation of Benefits. The Executive shall not have any right to pledge,
hypothecate, anticipate or in any way create a lien upon any payments or other
benefits provided under this Agreement; and no benefits payable hereunder shall
be assignable in anticipation of payment either by voluntary or involuntary
acts, or by operation of law, except by will or pursuant to the laws of descent
and distribution.
(e) Severability. If any provision of this Agreement is held to be invalid or
unenforceable, (a) this Agreement shall be considered divisible, (b) such
provision shall be deemed inoperative to the extent it is deemed invalid or
unenforceable, and (c) in all other respects this Agreement shall remain in full
force and effect; provided, however, that if any such provision may be made
valid or enforceable by limitation thereof, then such provision shall be deemed
to be so limited and shall be valid and/or enforceable to the maximum extent
permitted by applicable law.
(f) Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto concerning the subject matter hereof, and from and after the
date of this Agreement, this Agreement shall supersede any other prior agreement
or understanding, both written and oral, between the parties with respect to
such subject matter.
(g) Captions. The captions herein are inserted for convenience of reference
only, do not constitute a part of this Agreement, and shall not affect in any
manner the meaning or interpretation of this Agreement.
(h) References. All references in this Agreement to Paragraphs, subparagraphs
and other subdivisions refer to the Paragraphs, subparagraphs and other
subdivisions of this Agreement unless expressly provided otherwise. The words
“this Agreement”, “herein”, “hereof”, “hereby”, “hereunder” and words of similar
import refer to this Agreement as a whole and not to any particular subdivision
unless expressly so limited. Whenever the words “include”, “includes” and
“including” are used in this Agreement, such words shall be deemed to be
followed by the words “without limitation”. Words in the singular form shall be
construed to include the plural and vice versa, unless the context otherwise
requires.

 

22



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer, and the Executive has executed this
Agreement, as of the date first above set forth.

            “COMPANY”
NOBLE DRILLING SERVICES INC.
      By:   /s/ DAVID W. WILLIAMS         Name:   DAVID W. WILLIAMS       
Title:   PRESIDENT        “EXECUTIVE”
      /s/ JULIE J. ROBERTSON    

 

23



--------------------------------------------------------------------------------



 



GUARANTY
This GUARANTY is made as of December 30, 2008 by NOBLE CORPORATION, a Cayman
Islands exempted company limited by shares (the “Company”), for the benefit of
JULIE J. ROBERTSON (the “Executive”);
WITNESSETH:
WHEREAS, Noble Drilling Services Inc., a Delaware corporation and an indirect,
wholly owned subsidiary of the Company (“Noble-Delaware”), has entered into an
Employment Agreement with the Executive dated as of the date hereof (the
“Employment Agreement”); and
WHEREAS, the Company desires to guarantee the performance by Noble-Delaware of
its obligations under the Employment Agreement, and the Board of Directors of
the Company has determined that it is reasonable and prudent for the Company to
deliver this Guaranty and necessary to promote and ensure the best interests of
the Company and its Members;
NOW, THEREFORE, in consideration of the premises, the Company hereby irrevocably
and unconditionally guarantees, as primary obligor, the due and punctual
performance by Noble-Delaware of its agreements and obligations, all and
singular, under the Employment Agreement. This Guaranty shall survive any
liquidation of Noble-Delaware or any of its subsidiaries. This Guaranty shall be
governed by and construed in accordance with the laws of the State of Texas.
The obligations of the Company hereunder shall be absolute and unconditional and
shall remain in full force and effect until the termination of the Employment
Agreement or the complete performance by Noble-Delaware of its obligations
thereunder, irrespective of the validity, regularity or enforceability of the
Employment Agreement, any change or amendment thereto, the absence of any action
to enforce the same, any waiver or consent by the Executive or Noble-Delaware
with respect to any provision of the Employment Agreement, the recovery of any
judgment against Noble-Delaware or any action to enforce the same, or any other
circumstances that may otherwise constitute a legal or equitable discharge or
defense of the Company. The Company waives any right of set-off or counterclaim
it may have against the Executive arising from any other obligations the
Executive may have to Noble-Delaware or the Company.
The Company shall require any successor or assign (whether direct or indirect,
by purchase, merger, reorganization, consolidation, amalgamation or otherwise)
to all or substantially all the business and/or assets of the Company, by
agreement in writing in form and substance reasonably satisfactory to the
Executive, expressly, absolutely and unconditionally to assume and agree to
perform this Guaranty in the same manner and to the same extent that the Company
would be required to perform it if no such succession or assignment had taken
place. As used in this Guaranty, the “Company” shall mean the Company as
hereinbefore defined and any successor or assign to the business and/or assets
of the Company as aforesaid which executes and delivers the agreement provided
for in this paragraph or which otherwise becomes bound by all the terms and
provisions of this Guaranty by operation of law.

 

1



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer as of the date first above set forth.

            NOBLE CORPORATION
      By:   /s/ DAVID W. WILLIAMS         Name:   DAVID W. WILLIAMS       
Title:   CHAIRMAN, PRESIDENT AND CHIEF EXECUTIVE OFFICER   

 

2